Citation Nr: 0308124	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  94-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

(The issue of whether a September 1984 decision of the 
Board of Veterans' Appeals, which denied service 
connection for an acquired psychiatric disorder, should be 
revised or reversed on the grounds of clear and 
unmistakable error is the subject of a separate decision.  
This issue of service connection for PTSD, as well as the 
issue of service connection for an acquired psychiatric 
disorder, other than PTSD, will be the subjects of a later 
decision). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1972.

In a September 1984 decision, the Board of Veterans' Appeals 
(Board) denied service connection for an acquired psychiatric 
disorder.  The veteran was notified of that decision later 
that same month.  

In December 1993, the RO apparently reopened and then denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder (to include PTSD).  A notice of 
disagreement was received in February 1994 and the RO issued 
a statement of the case in March 1994.  A substantive appeal 
was received from the veteran in May 1994.  In August 1996 
and May 1998, the Board remanded the issue. 

During RO hearings in October 1991 and October 1994, the 
veteran offered testimony on the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD; the transcripts of those hearings are of 
record.

In an August 2001 Board decision, the Board recharacterized 
the appeal as involving the two separate issues listed on the 
cover page of the decision, granted the veteran's petition to 
reopen a claim of service connection for PTSD, and   remanded 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder, other than PTSD, to the RO for 
additional development.  The veteran, in turn, appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In the interim, the RO completed the 
requested development and continued the denial of the 
petition to reopen in February 2002.   

In November 2002, the Court granted a Joint Motion for Remand 
filed by counsel for both parties, vacating that portion of 
the Board's August 2001 decision that denied entitlement to 
service connection for PTSD, and remanding that matter to the 
Board for further proceedings consistent with the Joint 
Motion.  

In letters dated in January and March 2003, the veteran's 
attorney advised the Board that he had no additional evidence 
or argument to submit.  

The Board's decision on the petition to reopen the claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD, is set forth below.  As to the underlying 
issue of service connection for an acquired psychiatric 
disorder, as well as the issue of service connection for 
PTSD, the Board is taking additional development pursuant to 
the authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903, codified at 38 C.F.R. 
§ 20.903)  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing those issues.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen a claim for service 
connection for an acquired psychiatric disorder, other than 
PTSD, has been accomplished.  

2.  In a September 1984 decision, the Board denied a claim 
for service connection for an acquired psychiatric disorder.  
The veteran was notified of that decision in September 1984.   

3.  Additional evidence associated with the claims file since 
the Board's September 1984 denial was not previously before 
agency decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1984 Board decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 U.S.C.A. §§ 20.1100 (2002).

2.  Since September 1984, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD, have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's disposition of the new and material evidence 
issue, the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision at this time, as all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

In a September 1984 Board decision, the Board denied service 
connection for an acquired psychiatric disability.  That 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 U.S.C.A. §§ 20.1100 (2002).

The current appeal culminates from the RO's denial of an 
August 1993 attempt to reopen the claim.  Under pertinent law 
and VA regulations, VA may reopen and review a claim which 
has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the September 
1984 Board denial of service connection.  See 38 U.S.C.A. § 
7103; 38 C.F.R. § 20.1100.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence considered at the time of the Board's September 1984 
decision included the veteran's service medical records, VA 
examination reports dated in June 1980 and November 1981, 
medical records from Mental Health Services dated in May 
1980, February and July 1981 and April 1983, reports from 
Erol Ucer, M.D and Lionel Finkelstein, M.D., dated in March 
1981 and November 1981, respectively, and numerous statements 
from the veteran's family and friends attesting to behavioral 
changes after service.  Also on record in September 1984 was 
a transcript from a personal hearing conducted in November 
1983.  Based on a review of the evidence, which showed 
psychiatric diagnoses, predominantly schizophrenia, many 
years after service, the Board concluded that such disability 
was not incurred in or aggravated by service. 

Evidence associated with the claims file since the Board's 
September 1984 decision includes numerous additional 
psychiatric medical records, including records from the 
Social Security Administration, a July 1996 private 
psychiatric evaluation report, a report from Graydon Forrer, 
M.D., dated in December 1981, an inpatient psychiatric 
examination report from Ypsilanti Regional Psychiatric 
Hospital dated in October 1979, and a private hospital 
outpatient psychiatric evaluation report dated in February 
1978.  In addition to various psychiatric diagnoses, these 
reports reflect the veteran's medical history, and include 
notations as to the approximate date of onset of his 
psychiatric problems.  

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decision makers.  
The Board also finds that this evidence is "material" for 
purposes of reopening, as it is so significant that it must 
be considered to fairly decide the merits of the claim.  In 
this regard, the Board notes that, to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for an 
acquired psychiatric disability, other than PTSD, are met.  




ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, the appeal is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

